 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District of Tennessee

              Presto Packaging Solutions, LLC                        )

                              Plaintiff

                                 V.                                 )        Civil Action No. 3:18-cv-1341
    F&B Cosmetics; Scott Knox; and Manindra Garg                     )

                            Defendant                                )


                                                   SUMMONS IN A CIVIL ACTION

 To: (Defendant's nameandaddress) Manindra Garg
                                  450 Knights Run Ave., Unit 902
                                  Tampa, FL 33602-5806




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: Mary Beth Hagan, Esq.
                                          Hagan Law Group, PLLC
                                          495 N. Walnut St.
                                          Murfreesboro, TN 37130



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT



Date:      12/4/2018
                                                                                       /""y 1449/
                                                                                        Signature liltierk or Deputy Clerk




            Case 3:18-cv-01341 Document 6 Filed 12/04/18 Page 1 of 3 PageID #: 24
 AO 440 (Rev. 12/09) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                         Middle District of Tennessee

              Presto Packaging Solutions, LLC                        )

                              Plaintiff
                                                                                                3:18-cv-1341
                                 V.                                  )       Civil Action No.
    F&B Cosmetics; Scott Knox; and Manindra Garg                     )

                            Defendant                                )


                                                   SUMMONS IN A CIVIL ACTION

TO: (Defendant's name and address) Scott Knox
                                          500 Brickell Ave., Apt. 2910E
                                          Miami, FL 33131-2585




         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Mary Beth Hagan, Esq.
                                 Hagan Law Group, PLLC
                                 495 N. Walnut St.
                                 Murfreesboro, TN 37130



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT

           12/4/2018
Date:                                                                                 / Ml Agav
                                                                                         SignatuK of Clerk or Deputy Clerk




            Case 3:18-cv-01341 Document 6 Filed 12/04/18 Page 2 of 3 PageID #: 25
  AO 440 (Rev. 12/09) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                 for the

                                                       Middle District of Tennessee

              Presto Packaging Solutions, LLC                      )

                              Plaints

                                 V.                               )        Civil Action No. 3:18-cv-1341
     F&B Cosmetics; Scott Knox; and Manindra Garg                  )

                             Defendant                             )


                                                  SUMMONS IN A CIVIL ACTION

 To: (Defendant's name and address) F&B Cosmetics
                                    Attn: Officer and/or Managing Agent
                                    133 Charter PI.
                                    LaVergne, TN 37086




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff s attorney,
whose name and address are: Mary Beth Hagan, Esq.
                                        Hagan Law Group, PLLC
                                        495 N. Walnut St.
                                        Murfreesboro, TN 37130



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT


Date:
            12/4/2018
                                                                           -     /""y Signa e of Clerk or Deputy Clerk



                                                    i~.1CT Oti




             Case 3:18-cv-01341 Document 6 Filed 12/04/18 Page 3 of 3 PageID #: 26
